DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on July 21, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3-6, 10-13, and 15-17 have been amended; and claims 7-9 and 20 are canceled. Accordingly, claims 1-6 and 10-19 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed April 22, 2022, are hereby withdrawn: 
35 USC 112(b) Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-19, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang US 20170027281 in view of Baghdadi US 20140017450.
Regarding Independent Claim 1, Liang discloses a shoe sole member (Abstract, Figs. 18-30, #2501-2507) comprising: a foam (Fig. 25A, #2502) comprising a polymer composition (¶0022 notes a “at least one of the first fill and the second fill may be a thermoset material, for example polyurethane or polyurethane foam”) having a lateral surface (Liang Annotated Fig. 25A) constituting at least a part of an outer peripheral surface (Liang Annotated Fig. 25A) of the shoe sole member, and a bottom surface (Fig. 25A, #2504/2505) of the outer peripheral surface of the shoe sole member extending inward (Liang Annotated Fig. 25B) from a lower end (Liang Annotated Fig. 25B) of the lateral surface of the foam (Liang Annotated Fig. 25B shows the lower end would extend around the heel portion of the shoe circumference, therefore this bottom surface would extend around the lateral surface of the shoe); and a non-foamed film (Figs. 18-20 & 25A-B, #1801/2504; ¶0020-0021, 0107), and the film continuously extending from the lateral surface to the bottom surface (Fig. 25A, ¶0107); wherein the foam has an upwardly extended sidewall portion (Liang Annotated Fig. 25A) at an outer peripheral portion of the foam (Liang Annotated Fig. 25A; further, the outer peripheral portion of the foam also acts as the outer peripheral surface of the shoe sole prior to the outsole #2903 being attached), the film is provided on an outer surface (Fig. 25A, #2504; ¶0107) and an inner surface (Fig. 24, #2402; ¶0107) of the upwardly extended sidewall portion, and the film on the inner surface (Fig. 25B, #2513) that has a smaller thickness than the film on the outer surface (Fig. 25B, #2514 is the film on the outer surface which is clearly thicker than the inner film #2513; also see Fig. 25A, #2501 and 2504).
Liang does not expressly disclose that the non-foamed film is at least partially having a thickness of 50 µm or more, and the film on the inner surface has a maximum thickness of less than 150 µm.
Baghdadi teaches a shoe with a foam sole wherein a non-foamed film at least partially having a thickness of 50 µm or more (¶0038, “…to produce a skin thickness of from about 10 to about 200 micrometers”), and the film on the inner surface has a maximum thickness of less than 150 µm (¶0038, “A desired skin thickness may be achieved by selection of the maximum heating temperature within the temperature range. … A molding temperature of about 130º C. produces a thinner skin than does a molding temperature of about 180 º C… the peak temperature is selected to produce a skin thickness of from about 10 to about 200 micrometers”.
Both Liang and Baghdadi teach analogous inventions in the art of shoe sole construction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Liang with the teachings of Baghdadi such that the film would have at least a partial thickness of 50 µm or more such that the, “skin thickness may be selected to alter cushioning and feel of a molded midsole as used in an article of footwear” (Baghdadi ¶0038).  Further, the thickness of the film could be less than 150 µm so that it may be used, “for protection or comfort, especially those for which weight of the padding is a concern” (Baghdadi ¶0044).
Regarding Claim 2, the modified shoe sole member of Liang discloses the shoe sole member according to claim 1, wherein the foam is an injection molded article (¶0062). However, this limitation is deemed a product-by-process limitation in the claim. Although the structure of Liang (as modified by Baghdadi) may be formed by a different process, the end product is the same as that of Applicant's claimed invention. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. See MPEP 2113.
Regarding Claim 3, the modified shoe sole member of Liang discloses the shoe sole member according to claim 1, but does not expressly disclose wherein the shoe sole member satisfies relational expressions (1) and (2) below where an average thickness of the film on the lateral surface is ti (µm) and an average thickness of the film on the lower surface is t2 (µm):  (1). 0.8 ≤ (t2/t1) ≤ 1.25, (2). 50 ≤ t1 ≤ 300.
Baghdadi discloses a method of constructing a shoe wherein the shoe sole member satisfies relational expressions (1) and (2) below where an average thickness of the film on the lateral surface is ti (µm) and an average thickness of the film on the lower surface is t2 (µm):  (1). 0.8 ≤ (t2/t1) ≤ 1.25 (¶0038 states, “The skin thickness on a bead may be about 10 micrometers. The skin thickness on a molded part may be at least about 20 micrometers… the peak temperature is selected to produce a skin thickness of from about 10 to about 200 micrometers”) (2). 50 ≤ t1 ≤ 300 (¶0038 states, “The skin thickness on a bead may be about 10 micrometers. The skin thickness on a molded part may be at least about 20 micrometers… the peak temperature is selected to produce a skin thickness of from about 10 to about 200 micrometers”).
Both Liang and Baghdadi teach analogous inventions in the art of shoe sole construction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the modified shoe sole member of Liang with the teachings of Baghdadi such that the thickness of the film would satisfy the relational expression (1). 0.8 ≤ (t2/t1) ≤ 1.25 and (2). 50 ≤ t1 ≤ 300 so that the average film thickness would allow the shoe to add “as little weight as possible to the footwear while still cushioning to the desired degree.” (Baghdadi ¶0045) Further, the skin thickness average would allow the manufacturing to work in a range of temperatures to achieve the thickness desired, as “a molding temperature of about 130º C produces a thinner skin than does a molding temperature of about 180º C.” (Baghdadi ¶0038).
Regarding Claim 4, the modified shoe sole member of Liang discloses the shoe sole member according to claim 3, wherein the film satisfies the relational expressions (1) and (2) (As explained in Claim 3, the film does satisfy the relational expressions (1) and (2), see Baghdadi ¶0038 and Claim 3 above), and is arranged in a forefoot portion (Liang Annotated Fig. 25A) of the shoe sole member.
Regarding Claim 5, the modified shoe sole member of Liang discloses the shoe sole member according to claim 3, wherein the film satisfies the relational expressions (1) and (2) (As explained in Claim 3, the film does satisfy the relational expressions (1) and (2), see Baghdadi ¶0038 and Claim 3 above), and is arranged in a midfoot portion (Liang Annotated Fig. 25A) of the shoe sole member (Fig. 2).
Regarding Claim 6, the modified shoe sole member of Liang discloses the shoe sole member according to claim 1, wherein the shoe sole member has the upwardly extended sidewall portion, but does not expressly disclose that the upward extended sidewall portion has a height of 5mm or more.
Liang does not expressly disclose the rising portion has a height of 5 mm or more. However, the height of 5mm is a results effective variable with the results being a change in the composition and size of the rising portion itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the riding portion the claimed 5mm or more in height, in order to give the rising portion the proper surface area for the film to cover, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 10, the modified shoe sole member of Liang discloses the shoe sole member according to claim 6, wherein the upwardly extended sidewall portion is arranged in a hindfoot portion (Liang Annotated Fig. 25A) of the shoe sole member to cover a heel portion (Liang Annotated Fig. 25A) from a medial side (Liang Annotated Fig. 25A), a lateral side (Liang Annotated Fig. 25A), and a rear side of the heel portion (Liang Annotated Fig. 25A).
Regarding Claim 11, the modified shoe sole member of Liang discloses the shoe sole member according to claim 6, wherein the upwardly extended sidewall portion is arranged in a lateral side (Liang Annotated Fig. 25A) of a forefoot portion (Liang Annotated Fig. 25A) of the shoe sole member.  
Regarding Claim 12, the modified shoe sole member of Liang discloses the shoe sole member according to claim 6, wherein the upwardly extended sidewall portion is arranged on a medial side (Liang Annotated Fig. 25A) of a midfoot portion (Liang Annotated Fig. 25A) of the shoe sole member.  
Regarding Claim 13, the modified shoe sole member of Liang discloses the shoe sole member according to claim 1, comprising: a rib (Liang Annotated Fig. 25A) covered with the film (Fig. 25A #2504) and the film extending along a width direction (Though not expressly shown, it is assumed that the rib has a width of some measurement) of the shoe sole member on the bottom surface of the shoe sole member (Fig. 25B).  
Regarding Claim 14, the modified shoe sole member of Liang discloses the shoe sole member according to claim 2, wherein the foam is the injection molded article, but does not expressly disclose the molded article being formed by a core back method. However, this limitation is deemed a product-by-process limitation in the claim. Although the structure of Liang (as modified by Baghdadi) may be formed by a different process, the end product is the same as that of Applicant's claimed invention. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. See MPEP 2113.
Regarding Claim 15, the modified shoe sole member of Liang discloses the shoe sole member according to claim 1, wherein the upwardly extended sidewall portion is arranged in a hindfoot portion (Liang Annotated Fig. 25A) of the shoe sole member to cover a heel portion (Liang Annotated Fig. 25A) from a medial side (Liang Annotated Fig. 25A), a lateral side (Liang Annotated Fig. 25A), and a rear side (Liang Annotated Fig. 25A) of the heel portion.
Regarding Claim 16, the modified shoe sole member of Liang discloses the shoe sole member according to claim 1, wherein the upwardly extended sidewall portion is arranged in a lateral side (Liang Annotated Fig. 25A) of a forefoot portion (Liang Annotated Fig. 25A) of the shoe sole member.  
Regarding Claim 17, the modified shoe sole member of Liang discloses the shoe sole member according to claim 1, wherein the upwardly extended sidewall portion is arranged on a medial side (Liang Annotated Fig. 25A) of a midfoot portion (Liang Annotated Fig. 25A) of the shoe sole member.  
Regarding Claim 18, the modified shoe sole member of Liang discloses a shoe comprising the shoe sole member according to claim 1 (Abstract).  

    PNG
    media_image1.png
    731
    975
    media_image1.png
    Greyscale
Regarding Claim 19, the modified shoe sole member of Liang discloses a shoe comprising the shoe sole member according to claim 6 (Abstract).  

    PNG
    media_image2.png
    786
    866
    media_image2.png
    Greyscale
Response to Arguments
Applicant’s arguments, filed July 21, 2022, with respect to the 35 USC 103 of Claims 1-6 and 9-20 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732